Citation Nr: 0534338	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as diagnosed as nodulocystic acne and chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD and 
chloracne.

In November 2005, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Nodulocystic acne and chloracne has been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

Chronic skin disability, diagnosed as nodulocystic acne and 
chloracne, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It is unclear as 
to whether this letter requested the veteran to provide any 
evidence in his possession, pertinent to the claim, to VA, as 
required by 38 C.F.R. § 3.159, and the holdings of the United 
States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2003), Charles v. 
Principi, 16 Vet. App. 370 (2002) and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the Board's decision in 
this case represents a complete grant of the benefits sought 
on appeal.  As such, the Board finds that any deficiency in 
the VCAA notice does not prejudice the veteran. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board is 
satisfied that all relevant evidence has been obtained.  
Consequently, the case is ready for appellate review.

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA treatment and examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a)(2005). Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)(2005).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acne form disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  In addition, the United States Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
a skin disability, to include nodulocystic acne and 
chloracne.  The Board acknowledges at the outset that the 
veteran served in Vietnam in 1966 and 1967 and, as such, his 
in-service exposure to herbicides is presumed.  The Board 
also observes that the veteran is currently diagnosed with 
chloracne, secondary to Agent Orange exposure.  However, a 
detailed review of the objective medical evidence of record 
on this claim indicates that the veteran was first diagnosed 
with chloracne in 2002, more than 30 years since the date of 
his last known in-service exposure to herbicides on May 11, 
1967 (the last recorded date he was in Vietnam) and his 
separation from service on May 12, 1967.  Thus, presumptive 
service connection for chloracne, based on exposure to 
herbicides, has not been established.

Turning to the veteran's entitlement to service connection 
for a skin disability, to include nodulocystic acne and 
chloracne, including based on exposure to herbicides, on 
other than a presumptive service connection basis, the Board 
finds that the objective evidence of record establishes a 
medical nexus between the veteran's in-service herbicide 
exposure and his currently diagnosed chloracne and 
nodulocystic acne such that he is entitled to service 
connection for this disability on a direct service incurrence 
basis.  In this regard, the Board notes that since February 
2002, the veteran has sought treatment at a VA outpatient 
facility for nodulocystic acne and chloracne that has been 
associated with Agent Orange exposure.  In particular, in a 
February 2002 VA dermatology consult record, the examiner 
reported that the veteran had nodulocystic lesions, on his 
lower abdomen, groin area, back, and on the lateral chest, 
under the axilla.   According the examiner, the veteran 
reported that the lesions developed after 1967 and that he 
had been treated with antibiotics without much affect.  After 
a physical examination, the examiner's impression was that 
the veteran's cystic acne scarring was suggestive of Agent 
Orange exposure.  Similarly, in June 2002, a VA examiner 
reported that the veteran had hyperpigmented, acnetic, 
scarring lesions on the abdomen suggestive of chloracne 
secondary to Agent Orange exposure.  Moreover, on VA 
examination in April 2003, the examiner, after a review of 
the veteran's claims file and a physical examination, 
indicated that veteran's claims file contained a description 
of a rash associated with numerous comedones and slow healing 
of the lesions, which revealed some scarring.  Significantly, 
she also indicated that the veteran's present skin condition 
was consistent with chloracne and opined that it was related 
to his Agent Orange exposure in service. 

The record does not contain any competent clinical evidence 
which disassociates the veteran's exposure to Agent Orange in 
service from the current skin disability diagnosed as 
chloracne and nodulocystic acne.  Thus, acknowledging that 
all reasonable doubt must resolved in the veteran's favor, 
and given the record evidence of a medical nexus, the Board 
concludes that the record supports a grant of service 
connection for the veteran's current chronic skin disability, 
diagnosed as nodulocystic acne and chloracne.  


ORDER

Entitlement to service connection for a skin disability, 
diagnosed as nodulocystic acne and chloracne, is granted.


REMAND

The record establishes that the veteran served in Vietnam.  
His service personnel records show that his primary military 
occupational specialty (MOS) was that of a fire fighter and 
that he also had duty as a crash rescue specialist.  His 
awards and decorations include the Vietnam Service Medal, 
Vietnam Campaign Medal, the National Defense Service Medal, 
and the Army Commendation Medal.

He claims that he has PTSD stressors that are associated with 
his Vietnam service
In this regard, the veteran reported that as a crash rescuer 
and forefather, he came under mortar and small arms fire a 
number of times at Long Bin, Dion, Phu Loy, and in a number 
of small villages.  He related that when villages were 
destroyed, his company was sent to clean up and that the 
majority of casualties were South Vietnamese soldiers.  The 
veteran also stated that in December 1966, the flight line at 
Phu Loy, where he was stationed, was hit, resulting in 
numerous injuries and casualties.

The veteran has been diagnosed with PTSD and depression.  
However, there is no verified supporting evidence that the 
claimed in-service stressors actually occurred or the 
existence of a medical opinion linking these stressors with 
his current symptomatology.  The Board notes that the U.S. 
Center for Unit Research of Records (CURR) has not been 
contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.

Further, the Board observes that the veteran was afforded a 
VA examination to determine the nature and etiology of his 
pyschiatric symptomology in April 2003, at which time the 
examiner, after an examination, failed to find that the 
veteran had an AXIS I disorder.  However, the record reflects 
that since this examination, the veteran has been diagnosed 
with both depression and PTSD.  Therefore, the Board finds 
that a new examination and clinical opinion is warranted

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a pyschiatric 
disability, to include depression and 
PTSD, since service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  The veteran must also be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.

3.  Thereafter, the information 
regarding the veteran's service 
(including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records 
relevant to the PTSD claim) should then 
be forwarded to CURR and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents.  

4.  If, and only if the veteran's 
claimed stressor(s) have been verified, 
should the veteran be afforded a VA 
psychiatric examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran, and 
which have been deemed verified by VA, 
that support the diagnosis.  The 
examination and the report thereof 
should be in accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


